PER CURIAM.
We affirm Ivan Bain’s convictions for burglary of a conveyance, robbery, and resisting arrest without violence. The state properly concedes, however, that the trial court erred by imposing consecutive habitual offender sentences for offenses that occurred within a single criminal episode. Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (Fla. 1994). We reverse and remand for resen-tencing in accordance with Hale.
MICKLE, BENTON, and VAN NORTWICK, JJ., concur.